Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the People presented sufficient evidence to corroborate the unsworn testimony of the infant victim, as required by CPL 60.20 (3), to sustain defendant’s conviction of sexual abuse in the first degree and sodomy in the first degree (see, People v McGuire, 152 AD2d 945, Iv denied 74 NY2d 849). We further conclude that the trial court properly sentenced defendant to consecutive sentences for sexual abuse and sodomy because these crimes constitute discrete and separate crimes (see, People v Tarnowski, 148 AD2d 1001, Iv denied 74 NY2d 669; People v Alvarez, 135 AD2d 543, 544, Iv denied 71 NY2d 892; People v Telford, 134 AD2d 632, 633, Iv denied 71 NY2d 903; see also, People v Keindl, 68 NY2d 410, 420-421, rearg denied 69 NY2d 823).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Ontario County Court, Reed, J.—sodomy, first degree.) Present —Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.